Citation Nr: 1018035	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to July 1986.              

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for both hearing loss 
and tinnitus.  The Veteran perfected the appeal for both 
claims; however by means of a rating decision dated December 
2009, the RO granted service connection for tinnitus, 
constituting a full grant of that issue.  

The Veteran testified before the undersigned at a travel 
board hearing held in January 2010.  A transcript is of 
record.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. The evidence of record does not demonstrate a level of 
hearing loss that may be considered a disability for VA 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of an organic disease of 
the nervous system (sensorineural hearing loss) be presumed.  
38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in February 2007.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established." See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  The February 2007 letter 
provided this notice as well.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Board notes that there are several letters in the claims file 
informing the Veteran of the RO's difficulty in obtaining his 
service treatment records.  See April 2008 Letter.  The May 
2008 rating decision now on appeal was issued without these 
records.  However, at some point they were received by the RO 
and the January 2009 statement of the case includes the 
service treatment records in the list of evidence considered.  
The Veteran was also provided with a VA audiology examination 
in December 2008 to assess the nature and etiology of his 
claimed bilateral hearing loss.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Discussion

A review of the Veteran's service treatment records shows a 
December 1982 Report of Medical Examination for the Veteran's 
entrance into his service.  The slight infection in his right 
ear was noted, as was his use of antibiotics.  In January 
1984 the Veteran was given an audiogram.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
10
5
5
15
5

Under the category of Personal Hearing Protection, the 
examiner indicated the Veteran was provided with "triple 
flange" and the ear plugs were a size medium for each ear.  
The category marked "double protection used" was marked in 
the positive.  On another page in the treatment reports, the 
Veteran signed an entry indicating he had been given one pair 
of ear plugs on that date (January 17, 1984).  

Another document contained in the service treatment records, 
entitled Dental Health Questionnaire, bears the handwritten 
notation "some hearing loss" in the category of Recent 
Illness.  The Veteran's signature appears to be dated August 
1983; however the Board finds that the entire page bears so 
many dates, marked under a typewritten line "Health 
Questionnaire Reviewed", it is unclear when the report of 
hearing loss was made.  

Finally the service treatment records contains a July 1986 
Report of Medical Examination for purposes of separation 
("RAD").  His ears in general and drums were found to be 
clinically normal.  His hearing was tested with the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
0 
LEFT
5
0
0
10
5

Under the section for notes, an entry pertaining to his bout 
of uticaria [sic], "no seq".  This section also contains a 
stamp indicating the Veteran "denies current medical 
problems or medications."

The Veteran has made several statements in support of his 
claim that he was never issued hearing protection and had to 
use his fingers, (see March 2007 letter; December 2008 
statement in VA examination; January 2010 testimony (at 
length)), and that he was never given an exit examination and 
so had no one to complain to about his hearing loss (see 
November 2007 letter).  The Veteran certainly is competent to 
report his symptoms; however, unfortunately, the Board cannot 
reconcile in his favor the obvious discrepancy between his 
memory of his service and the objective, contemporary 
evidence contained in the service treatment records 
themselves.  Therefore, the Board finds that these statements 
have little probative value.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
Veteran if rebutted by the overall weight of the evidence).

The Veteran submitted a private audiological evaluation dated 
March 2007 from the office of Dr. B.  The evaluation 
consisted of the pure-tone audiometry in the form of a graph, 
which the Board is not allowed to interpret.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).  The private audiologist also wrote the 
following in the comment section:  

Pt was in service for 3 yrs.  Has R hearing 
problem.  R hearing loss with tinnitus AD only - 
no dizziness.  No Hx.  Puretone air conduction 
testing reveals normal hearing AS and a moderate 
to mild mixed HL at 250, 500 2K & 6k Hz AD Normal 
hearing at the other frequencies .  Speech 
discrimination is excellent at 40 dbhz. AU.

The Board has quoted these comments in full, as they are 
referred to repeatedly throughout the record.

In December 2008 the Veteran was afforded a VA audiological 
examination.  The claims file was reviewed.  The examiner 
noted the Veteran reported difficulty communicating on the 
telephone, in the presence of noise, and with soft speech and 
that while in-service, he had been subject to artillery fire 
without the use of hearing protection devices.  The Veteran 
denied post occupational and recreational noise exposure.  

On the authorized audiological evaluation in December 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
20
15
LEFT
10
5
20
15
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
examiner found that hearing loss was not disabling 500 - 8000 
HZ for the right ear (AD) and normal hearing 500 - 8000 Hz 
for the left ear (AS).  The VA examiner also reviewed the 
audiological evaluation submitted by the Veteran from Dr. B, 
dated March 2007.  The VA examiner noted this private 
evaluation found normal hearing 500 - 8000 Hz for the left 
ear (AS) and an essential mild to moderate hearing loss 500 - 
2000 Hz, rising to normal thereafter for the right ear (AD).  
Noting that the service treatment records contained 
audiometric thresholds dated in January 1984 that revealed 
normal hearing and the discharge examination dated July 1986 
revealed normal hearing 500 - 6000 Hz for both ears (AU), the 
examiner opined there was no evidence documenting that 
hearing loss was incurred in or aggravated by military 
service or within one year of service.  Further, the current 
degree of hearing sensitivity did not meet the criteria for a 
disability under VA standards.  The Board finds that this 
examination is legally sufficient and its examiner's 
conclusions are probative.   

At his hearing the Veteran testified that following service 
he was a police officer for a number of years, and was now 
employed in the field of corporate security.  See Transcript.

Based on the evidence of record, the Board finds that the 
Veteran does not have a current hearing loss disability due 
to any established event, injury, or disease during active 
service.

The service treatment records are completely negative for any 
complaints or treatment of bilateral hearing loss or 
treatment of a hearing loss disability for VA rating 
purposes.  Over twenty years after service, some 
sensorineural hearing loss has been diagnosed; however, there 
is no medical evidence of any hearing loss meeting the 
criteria of 38 C.F.R. § 3.385 such that it could be 
considered a disability for VA purposes.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present diagnosis of bilateral hearing 
loss that meets the criteria of § 3.385, there can be grant 
of service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

In support of his claim the Veteran submitted two private 
medical statements.  The May 2009 letter was from Dr. B, in 
whose office the Veteran was tested in March 2007 by a 
clinical audiologist, whose comments were added in full 
above.  Dr. B noted the 2007 testing in his office and the 
diagnosis of asymmetric moderate right sensorineural hearing 
loss, noted the Veteran was in service in 1983 to 1986 in 
artillery and noted he had entered service with no hearing 
loss.  Dr. B then opined that he believed "it was certainly 
plausible that this hearing loss is directly related to his 
military service."  The Board notes Dr. B made no comment 
about the Veteran's post-service activities and that the 
physician could only find it "plausible" that his 
asymmetrical hearing loss was "directly" related to 
service.  The Board finds such a speculative opinion has 
little probative value.  Service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service 
connection)(emphasis added).

The Veteran also submitted an opinion letter from Dr. Q., 
dated August 2009.  This physician as well noted the 
Veteran's service in artillery.  The physician then opined 
the Veteran's hearing was "severely" damaged by the 
persistent exposure to loud artillery noise "without ear 
protection."  Again this physician noted the Veteran's 
hearing was 'perfectly normal' upon enlistment, but then 
"progressively deteriorated" and had been found by Dr. B to 
have a "40 db hearing loss".  Dr. Q. found these results 
consistent with damage to his hearing from his prior 
artillery service.  The Board finds this opinion statement to 
have no probative value.  As discussed extensively above, the 
Veteran's service treatment records reveal his hearing was 
tested twice in service, with no findings of "severe" 
damage or of "progressive deterioration."  Further, the 
Veteran was given ear protection (size medium) for which he 
gave his signature in acknowledgement (January 17, 1984).  As 
Dr. Q. gave no basis for these conclusions and they 
contradict the objective, contemporary evidence, these 
opinions have no probative value.  Further, as also 
reproduced above, the clinical audiologist who conducted the 
audiological evaluation in March of 2007, in Dr. B's office, 
found his speech recognition was excellent at 40 db HZ.  

The Board recognizes that private medical opinions cannot be 
rejected solely because they are based upon history supplied 
by the claimant, but the critical question is whether such a 
private opinion is credible in light of all of the evidence 
of record.  The Board may reject a medical opinion that is 
based on facts provided by the Veteran which have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board is not bound to accept a medical opinion that is 
based on lay history where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), aff'd, 188 F.3d 1335 (Fed. Cir. 1999).  While an 
examiner can render a current diagnosis based upon his 
examination of the appellant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Of course, it 
goes without saying that every medical opinion must be within 
the scope of expertise of the medical professional who 
proffered it, Layno v. Brown, 6 Vet. App. 465 (1994), and a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

The Board notes in his testimony the Veteran observed the VA 
audiology examination had been provided by an audiologist, 
and not a doctor, while privately he had consulted with 
doctors about his hearing loss.  See Transcript.  The Board 
observes that the private March 2007 pure-tone audiometry 
evaluation report was signed by an audiologist, as well.  The 
Board finds that each VA examiner was competent to render a 
medical opinion regarding the Veteran's symptomatology, and 
there has been no evidence presented to show otherwise.  The 
Board is entitled to assume the competency of a VA examiner.  
See Hilkert v. West, 12 Vet. App. 145, 151 (1999).  
Furthermore, the "appellant bears the burden of persuasion to 
show that such reliance was in error." Hilkert, 12 Vet. App. 
at 151, aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger 
v. Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not 
pointed to any evidence in the record that would cast doubt 
on the examiners' competency, nor is the Board aware of any 
such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 
(1992).

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing noise 
trauma in service and complaining about hearing loss to 
superiors.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions; thus, his 
statements regarding diagnosis or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran's own assertions that his hearing loss is related 
to trauma in service are acknowledged.  Clearly, a Veteran is 
competent to report that he experienced symptoms related to 
his hearing during service and thereafter.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  However, the Veteran's 
assertion that his current hearing loss symptoms are related 
to trauma in service is not competent evidence.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of hearing loss manifested many years after service, 
is far too complex a medical question to lend itself to the 
opinion of a layperson.

Alternatively, assuming as a matter of argument that the 
Veteran had a current hearing loss disability sufficient to 
meet the criteria of § 3.385, his claim for service 
connection would still have to be denied.  After a careful 
review of the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a hearing loss 
disability.  Simply, there is no competent evidence of 
service incurrence of a current hearing loss disability.  
There is no competent medical evidence which relates the 
assumed hearing loss to noise trauma in service.  The 
Veteran's service treatment records indicate he was twice 
tested for hearing loss and both tests, in 1984 and upon his 
discharge from service in 1986, found his hearing within 
normal limits.  Further, in direct contradiction to the 
Veteran's many statements, not only was he provided with 
hearing protection (triple flange, size medium), but he had 
to sign for the hearing protection equipment (January 1984).  
Again, the Veteran can attest to factual matters of which he 
could have had first-hand knowledge, e.g., experiencing 
hearing trauma in service.  See Washington, 19 Vet. App. at 
368.  However, considering that the Veteran is a lay person, 
his statements regarding causation of onset of the assumed 
hearing loss disability are not competent medical evidence.  
See Espiritu, 2 Vet. App. at 495; Jandreau. 

Further, the Board notes that in contradiction to the 
Veteran's memory of his service, his hearing was monitored, 
ear protection was given, and he was given an "exit" 
examination which found normal hearing.  Post service 
complaints of, or documentation of, a hearing loss were made 
over twenty years after service and after post-service 
employment as a police officer.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Ultimately, the Board finds that 
this lack of documented treatment for nearly 20 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the past.  Further, the Board has already 
found the Veteran's memory of his medical care in service to 
be less than probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.  

Absent proof of hearing loss as recognized by VA, or even as 
a matter of argument, assuming that the Veteran does have a 
hearing loss disability sufficient to meet 3.385, the claim 
of service connection must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
service connection is denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


